Citation Nr: 0631641	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

In the January 2001 rating decision, service connection was 
denied for low back and left knee disabilities.  Service 
connection was granted for a right knee disability.  The 
veteran perfected an appeal as to the denials of service 
connection for low back and left knee disabilities.

In May 2004, the veteran testified at a hearing held at the 
RO before a Decision Review Officer, a transcript of which 
has been associated with the veteran's claims file.

A November 2004 statement of the case (SOC) reflects that 
the RO considered the above-mentioned service-connection 
issues on a direct basis and as secondary to the service-
connected right knee disability.  Therefore, the issues are 
as stated on the title page.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.

Issues not on appeal

A review of the claims file reflects that the veteran has 
raised issues of service connection for hemopneumothorax, 
collapsed lung, pneumonia, and respiratory problems, to 
include as secondary to surgery for the service-connected 
right knee disability; service connection for a staph 
infection, claimed as secondary to surgery for the service-
connected right knee disability; an increased rating for the 
right knee disability; and a temporary total evaluation 
under 38 C.F.R. § 4.30 based on the need for convalescence 
following surgery for the right knee disability.  Although 
the RO has begun developing those issues, they have not been 
adjudicated.  Accordingly, the Board does not have authority 
to consider them.  Those issues are referred to the RO for 
appropriate action.


REMAND

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board believes that 
these claims must be remanded for further evidentiary 
development.

Reasons for remand

VCAA notice

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. § 5103 (West 2002).

As noted above, each claim has been presented on both a 
direct and a secondary basis.  As to the claim of service 
connection for a left knee disability, the RO did not send a 
letter to the veteran which complies with the notice 
provisions of the VCAA.  As for the claim of service 
connection for a low back disability, the RO sent letters to 
the veteran in December 2003 and January 2004 that addressed 
the claim in general but did not address the matter of 
secondary service connection.  The Board has been prohibited 
from itself curing these defects.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).


Dependent medical records

As has been noted in the Introduction, the veteran left 
military service in December 1980.  In an authorization of 
release received in September 2000, the veteran reported 
that she received treatment at Darnell Army Hospital at Fort 
Hood, Texas, from January 1981 to December 1987 as a 
dependent spouse of her ex-husband, who remained on active 
duty.  A request for a complete copy of her military 
dependent medical records was not made.  Since these records 
may she light on the history of the veteran's back and knee 
disabilities during the years immediately following her 
military service, the Board believes that they must be 
obtained and associated with the veteran's VA claims folder. 

Private medical records

In December 2003, the veteran submitted an authorization for 
release of recent records for Dr. K.C., regarding treatment 
of her low back disability.  An attempt to obtain additional 
records from Dr. K.C. was not made.  These, records, too, 
should be obtained.  

Medical opinion

The United States Court of Appeals for Veterans Claims  has 
held that in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and active 
service, it is necessary to obtain a medical opinion as to 
whether there is a nexus between the claimed disability and 
active service and/or the service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is of record a service medical record 
dated in May 1976 possibly indicating an assessment of a 
left knee strain.  There is recent medical evidence showing 
low back and left knee disabilities.  Although the September 
2004 VA examiner addressed the possibility of a relationship 
between the left knee disability and the service-connected 
right knee disability, the Board finds that the opinion is 
not adequate for adjudication.  Moreover, the September 2004 
VA examiner did not address the matter of a relationship 
between the low back disability and the service-connected 
right knee disability, nor did the examiner address a 
relationship between the left knee disability and active 
service.  Under such circumstances, an additional medical 
examination and more nexus opinions are necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issues 
of direct and secondary service 
connection for the low back and left 
knee disabilities must be provided to 
the veteran

2.  VBA should attempt to obtain the 
veteran's medical records regarding 
treatment at Darnell Army Hospital at 
Fort Hood, Texas, from January 1981 to 
December 1987 as a dependent spouse of 
her ex-husband.  Efforts to obtain these 
records should be memorialized in the 
veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

3.  VBA should attempt to obtain records 
from Dr. K.C.  Any such treatment 
records so obtained should be associated 
with the claims folder.

4.  VBA must arrange for the veteran's 
claim folder to be reviewed by a 
physician with appropriate expertise.  
The reviewer should provide an opinion 
as to: (1) whether it is as least as 
likely as not that the veteran's left 
knee disability is directly related to 
her military service; (2) whether it is 
as least as likely as not that the 
veteran's service-connected degenerative 
joint disease of the right knee caused 
or aggravated the left knee disability; 
(3) whether it is as least as likely as 
not that the veteran's back disability 
is directly related to her military 
service; and (4) whether it is at least 
as likely as not that the service-
connected degenerative joint disease of 
the right knee caused or aggravated the 
back disability.  If physical 
examination and/or diagnostic testing of 
the veteran is deemed to be necessary by 
the examiner, such should be scheduled.  
The examiner should provide an 
explanation for all opinions rendered.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

5.  Thereafter, VBA must readjudicate 
the issues remaining on appeal.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

